UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A AMENDMENT NO. 2 Date of Original 10-Q filing: May 14, 2010 Date of Amendment No. 1: February 4, 2011 Date of this Amendment No. 2: February 14, 2011 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-13387 AeroCentury Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3263974 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, California 94010 (Address of Principal Executive Offices) (650) 340-1888 (Registrant’s Telephone Number Including Area Code) None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of May 14, 2010 the Issuer had 1,606,557Shares of Common Stock, par value $0.001 per share, issued, of which 63,300 are held as Treasury Stock. - 1 - Explanatory Note: This Amendment No. 2 is being filed tocorrect the exhibit index set forth in Part II, Item 6. PART II OTHER INFORMATION Item 6.Exhibits Exhibit Number Description 10.12 Amendment to Amended and Restated Credit Agreement, between the Company, PNC Bank, N.A. as agent, and the participating lenders thereunder, dated March 31, 2010, incorporated by reference to Exhibit 99 to the Report on Form 8-K filed with the Securities and Exchange Commission on March 31, 2010. 31.1# Certification of Neal D. Crispin, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2# Certification of Toni M. Perazzo, Chief Financial Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.3+ Certification of Neal D. Crispin, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.4+ Certification of Toni M. Perazzo, Chief Financial Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Neal D. Crispin, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Toni M. Perazzo, Chief Financial Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1*# Certification of Neal D.Crispin, Chief Executive Officer, pursuantto Section 906 of the Sarbanes-Oxley Act of 2002. 32.2*# Certification of Toni M. Perazzo, Chief Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * These certificates are furnished to, but shall not be deemed to be filed with, the Securities and Exchange Commission. #Previously filed with the Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, filed on May 14, 2010 (the "March 31, 2010 10-Q Report") +Previously filed with Amendment No. 1 on Form 10-Q/A, filed on February 4, 2011, which amended the March 31, 2010 10-Q Report. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AEROCENTURY CORP. Date: February 14, 2011 By: /s/Toni M. Perazzo Name: Toni M. Perazzo Title: Sr. Vice President -Finance and Chief Financial Officer
